NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4914-13T2


STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

ANGELO RICHARDSON, a/k/a ANDREW
RICHARDSON, HASSAN RICHARDSON
and RICKY RICHARDSON,

          Defendant-Appellant.
__________________________________________

              Submitted November 9, 2016 – Decided            March 10, 2017

              Before Judges Guadagno and Suter.

              On appeal from the Superior Court of New
              Jersey, Law Division, Union County,
              Indictment No. 10-02-0140.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Rasheedah Terry, Designated
              Counsel, on the brief).

              Grace H. Park, Acting Union County
              Prosecutor, attorney for respondent (Milton
              S. Leibowitz, Special Deputy Attorney
              General/Acting Assistant Prosecutor, of
              counsel and on the brief).

PER CURIAM
    Defendant Angelo Richardson appeals from a Law Division

order entered on March 21, 2014, denying his petition for post-

conviction relief (PCR).     Defendant claims he received

ineffective assistance from his trial counsel and his PCR

counsel.   Finding no merit to these claims, we affirm.

    On November 4, 2009, Hillside police responded to a

residence where a burglar alarm had been activated.    Police

observed a man, later identified as defendant, walking away from

the residence carrying a plastic bag.    When the officers

identified themselves, defendant fled with jewelry spilling from

the plastic bag as he ran.     Defendant was eventually tackled and

placed under arrest.

    When police returned to the residence, they noticed a

window in the back door had been broken.    The resident of the

home identified jewelry and other items recovered by police from

the bag defendant was carrying.

    In 2010, defendant was tried to a jury and convicted of

third-degree burglary, N.J.S.A. 2C:18-2; third-degree theft,

N.J.S.A. 2C:20-3; and fourth-degree resisting arrest by flight,

N.J.S.A. 2C:29-2(a).   Defendant was sentenced to an extended

term of ten years imprisonment on the burglary charge, which

merged with the theft charge.     Defendant received a consecutive



                                  2                          A-4914-13T2
eighteen-month sentence on the resisting arrest charge.

Defendant appealed his conviction and sentence.

    We affirmed defendant's conviction but remanded for

resentencing as the judge erred in considering an aggravating

factor that defendant committed an offense against a law

enforcement officer. State v. Richardson, No. A-2928-10 (App.

Div. Aug. 2, 2012) (slip op at 10-11).    Defendant's petition for

certification was denied. 213 N.J. 535 (2013).

    While the certification petition was pending, defendant was

resentenced to the same terms on both counts.    Defendant

appealed the resentencing.   On June 3, 2013, we heard the matter

on an excessive sentencing oral argument calendar and affirmed.

    On November 29 and December 10, 2010, after defendant's

first sentence but before the notice of appeal was filed,

defendant wrote to the Union County criminal division manager

complaining that he received ineffective assistance of trial

counsel.

    On April 23, 2013, these two letters were accepted as a PCR

petition and counsel was assigned to represent defendant.      On

February 15, 2014, defendant's PCR counsel filed a memorandum of

law in support of defendant's petition.   On March 21, 2014,

Judge Scott J. Moynihan heard oral argument on the PCR petition

and denied the petition without a hearing.

                                3                            A-4914-13T2
On appeal, defendant raises the following points:

    POINT I

    THE PCR COURT'S ORDER DENYING DEFENDANT'S
    PETITION FOR POST-CONVICTION RELIEF MUST BE
    REVERSED OR THE MATTER REMANDED BECAUSE THE
    DEFENDANT RECEIVED INEFFECTIVE ASSISTANCE OF
    COUNSEL IN THE PROCEEDINGS BELOW.

         A. THE DEFENDANT WAS PREJUDICED BY
         TRIAL COUNSEL'S FAILURE TO FILE A
         MERITORIOUS MOTION TO DISMISS THE
         INDICTMENT. (NOT RAISED BELOW).

         B. TRIAL COUNSEL'S FAILURE TO
         IMPEACH    THE    STATE'S   POLICE
         WITNESSES' CREDIBILITY CONSTITUTES
         INEFFECTIVE ASSISTANCE OF COUNSEL.
         (NOT RAISED BELOW).

              1. TRIAL COUNSEL FAILED TO
              IMPEACH       DET.      RICCI'S
              CREDIBILITY WITH THE PRIOR
              INCONSISTENT    STATEMENTS   HE
              MADE AT THE GRAND JURY HEARING.

              2. TRIAL COUNSEL'S FAILURE TO
              ATTACK DET. RICCI AND LT.
              KATSOUDAS' CREDIBILITY WITH
              THE    VARYING     INFORMATION
              CONTAINED IN PTL. LESHKO'S
              REPORT CONSTITUTES INEFFECTIVE
              ASSISTANCE OF COUNSEL.

         C. TRIAL COUNSEL'S FAILURE TO
         INTRODUCE THE TRANSCRIPT OF DET.
         RICCI'S GRAND JURY TESTIMONY AS
         SUBSTANTIVE EVIDENCE CONSTITUTES
         INEFFECTIVE ASSISTANCE OF COUNSEL.
         (NOT RAISED BELOW).

         D. TRIAL AND PCR COUNSEL FAILED TO
         INVESTIGATE AND PRESENT FAVORABLE
         EVIDENCE.

                          4                         A-4914-13T2
                E.   TRIAL    COUNSEL   FAILED    TO
                ADEQUATELY    CONSULT    WITH    MR.
                RICHARDSON.

                F. PCR COUNSEL'S FAILURE TO PROPERLY
                PRESENT THE ABOVE ISSUES ON POST-
                CONVICTION    RELIEF   AMOUNTS    TO
                INEFFECTIVE ASSISTANCE OF COUNSEL.
                (NOT RAISED BELOW).

         POINT II

         THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT
         APPLIED THE PROCEDURAL BAR CONTAINED IN R.
         3:22-5 TO DEFENDANT'S INEFFECTIVE ASSISTANCE
         OF COUNSEL CLAIMS.

         POINT III

         THE PCR COURT ABUSED ITS DISCRETION WHEN IT
         DENIED DEFENDANT'S REQUEST FOR AN EVIDENTIARY
         HEARING BECAUSE DEFENDANT ESTABLISHED PRIMA
         FACIE CASE FOR INEFFECTIVE ASSISTANCE OF
         COUNSEL.

    We have carefully considered these arguments in light of

the applicable legal principles, and we conclude that they are

without sufficient merit to warrant extensive discussion in a

written opinion. R. 2:11-3(e)(2).    We affirm the denial of

defendant's PCR petition substantially for the reasons expressed

in Judge Moynihan's comprehensive oral decision of March 21,

2014.

    Affirmed.




                                 5                         A-4914-13T2